The defendant was convicted of the crime of obtaining from one Ed. Arthur the sum of $500 by false and fraudulent representations and pretenses.
The appeal to this court is from the judgment and the order denying defendant's motion for a new trial.
No brief has been filed in behalf of the defendant, and, therefore, if there were errors made in the trial of the cause which would merit special consideration by this court, we have not been apprised of them.
This court is not required, in the absence of special assignments, in some form, of alleged error, to search the record for the purpose of determining whether the trial in the court below was in all respects conducted without prejudice to the substantial rights of the accused.
We have, however, taken the pains to carefully read the stenographer's transcription of the testimony, and we have from such investigation discovered no reason for questioning its sufficiency to justify and support the verdict.
The judgment and order are, accordingly, affirmed.
Burnett, J., and Chipman, P. J., concurred. *Page 773